Citation Nr: 1727307	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to June 29, 2012, in excess of 70 percent from June 29, 2012 to November 30, 2015, and in excess of 10 percent from December 1, 2015 for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 70 percent for sleep disorder with major depressive disorder due to physical pain.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a methicillin-resistant Staphylococcus aureus infection.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1979 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that, in part, granted service connection for bilateral hearing loss and assigned a 10 percent rating.

On the VA Form 9, received in March 2010, the Veteran indicated that he wanted a Board hearing at the RO.  However, in subsequent correspondence received later that month, he indicated that he no longer wanted a hearing.  

A November 2015 rating decision denied a disability rating in excess of 70 percent for sleep disorder with major depressive disorder due to physical pain, denied compensation under 38 U.S.C. § 1151 for a methicillin-resistant Staphylococcus aureus (MRSA) infection, and denied a total disability rating based on individual unemployability (TDIU).  In January 2016, the Veteran filed a notice of disagreement to these denials.

The issues of entitlement to a disability rating in excess of 70 percent for sleep disorder with major depressive disorder due to physical pain, compensation under 38 U.S.C. § 1151 for a MRSA infection, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to June 29, 2012, the Veteran's bilateral hearing loss disability had been manifested by no worse than Level IV hearing impairment in the left ear and Level V hearing impairment in the right ear.

2.  From June 29, 2012 to November 30, 2015, the Veteran's bilateral hearing loss disability had been manifested by no worse than Level X hearing impairment in the left ear and Level X hearing impairment in the right ear.

3.  From December 1, 2015, the Veteran's bilateral hearing loss disability has been manifested by no worse than Level II hearing impairment in the left ear and Level III hearing impairment in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to June 29, 2012 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an initial disability rating of 80 percent, but no higher, from June 29, 2012 to November 30, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent from December 1, 2015 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The present claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

All necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and severity of his bilateral hearing loss in March 2009, September 2012, and January 2015, and obtained an addendum opinion in February 2015.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds the addendum opinion to be adequate, as it was based on a review of all three examination reports and sound medical principles.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Service connection for bilateral hearing loss has been in effect since October 7, 2008, rated under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2016).  The disability has been rated at 10 percent prior to June 29, 2012.  During the pendency of the claim, a December 2012 rating decision increased the disability rating for bilateral hearing loss to 70 percent effective June 29, 2012.  A September 2015 rating decision then reduced the disability rating back to 10 percent effective December 1, 2015.  While the RO separately developed the increased rating claim and subsequent reduction, the Board observes that this case is an initial rating case in which different "staged" ratings have been assigned during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the notice and procedural requirements regarding reductions do not apply, and the Board will proceed with an analysis of the currently assigned "staged" ratings.

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100.  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

At the March 2009 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 45, 60, 80, and 80 in the left ear and 40, 65, 70, and 80 in the right ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 66 in the left ear and 64 in the right ear.  Maryland CNC speech recognition scores were 76 percent in the left ear and 72 percent in the right ear.  The Veteran reported that his hearing loss significantly affects his ability to communicate effectively in employment situations and daily activities.  

Applying the criteria for rating hearing loss to the findings of the VA audiometric evaluation results in designation of no worse than Level IV hearing impairment in the left ear and Level V hearing impairment in the right ear based on application of the reported findings to Table VI.  These designations warrant a 10 percent rating under Table VII.  The audiometric findings do not show puretone thresholds that meet the definition of an exceptional pattern of hearing impairment that would require any alternate method of rating.  38 C.F.R. § 4.86 (2016).  

At the September 2012 QTC audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 80, 95, 105, and 115 in the left ear and 80, 100, 105, and 115 in the right ear at 1000, 2000, 3000, and 4000 Hertz.  The puretone average was 99 in the left ear and 100 in the right ear.  Maryland CNC speech recognition scores were 70 percent in the left ear and 80 percent in the right ear.  The Veteran reported difficulty hearing conversations without his hearing aids and that he cannot hear the doorbell or alarms without them.

Applying the criteria for rating hearing loss to the findings of the QTC audiometric evaluation results in designation of no worse than Level VII hearing impairment in the left ear and Level V hearing impairment in the right ear, and warrant only a 30 percent rating.  However, as the audiometric findings showed puretone thresholds meeting the definition of an exceptional pattern of hearing impairment (4.86(a)), application of Table VIA results in designation of no worse than Level X hearing impairment in the left ear and Level X hearing impairment in the right ear.  These designations warrant an 80 percent rating.  The Board observes that the RO applied incorrect puretone averages for both ears, resulting in a lower rating of 70 percent.  Thus, from June 29, 2012 to November 30, 2015, the Veteran's bilateral hearing loss warrants an 80 percent disability rating.

At the January 2015 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 40, 55, 80, and 90 in the left ear and 50, 70, 80, and 85 in the right ear at 1000, 2000, 3000, and 4000 Hertz.  The puretone average was 66 in the left ear and 71 in the right ear.  Maryland CNC speech recognition scores were 94 percent in the left ear and 90 percent in the right ear.  The Veteran reported difficulty hearing, often asking for repetition, including on the telephone, and that he listens to the television and radio at a high volume level if he is not wearing his hearing aids.  

Applying the criteria for rating hearing loss to the findings of the VA audiometric evaluation results in designation of no worse than Level II hearing impairment in the left ear and Level III hearing impairment in the right ear, and warrant a 0 percent rating.  Audiometric findings do not show puretone thresholds meeting the definition of an exceptional pattern of hearing impairment.  

In the February 2015 addendum opinion, a VA audiologist reviewed the previous VA and QTC audiological assessments of the Veteran's bilateral hearing loss.  While the VA audiological assessments from March 2009 and January 2015 were consistent with each other and did not reflect a significant threshold shift beyond normal variability, the QTC audiological assessment from September 2012 was noted to show audiometric thresholds that were significantly worse, especially in the low frequencies.  The audiologist explained that potential causes for the September 2012 findings could be a temporary or transient hearing loss present on the day of the test, testing equipment variation, testing environment variation, non-organic hearing loss, and other variabilities.  The audiologist concluded that the VA audiological assessments should be utilized for compensation and pension ratings and reflect the Veteran's true current hearing loss.

As the audiologist provided two plausible causes for the variation in the Veteran's hearing loss that account for an actual decrease in his hearing at the time of the September 2012 QTC examination, the Board will accept the findings as probative of the Veteran's level of hearing loss at that time and will not disturb the temporary increased rating assigned for that period.  However, as the audiologist concluded that the January 2015 VA examination findings reflect the Veteran's true level of hearing loss, the Board will not continue that higher rating beyond November 30, 2015, the current end date of the staged period.

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he reported difficulty hearing, often needing repetition, and that he cannot hear sounds like the doorbell without his hearing aids, audiological evaluations do not demonstrate a higher level of hearing loss than currently assigned at any time during the rating period.  

The Board in no way discounts the difficulties the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, while a higher initial 80 percent disability rating from June 29, 2012 to November 30, 2015, is warranted, the preponderance of the evidence is against a higher rating at any other time during the rating period.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321 (b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An initial disability rating in excess of 10 percent prior to June 29, 2012 for bilateral hearing loss is denied.

An initial disability rating of 80 percent from June 29, 2012 to November 30, 2015 for bilateral hearing loss is granted, subject to the provisions governing the award of monetary benefits.

An initial disability rating in excess of 10 percent from December 1, 2015 for bilateral hearing loss is denied.


REMAND

A November 2015 rating decision denied a disability rating in excess of 70 percent for sleep disorder with major depressive disorder due to physical pain, denied compensation under 38 U.S.C. § 1151 for a MRSA infection, and denied a TDIU.  In January 2016, the Veteran filed a timely notice of disagreement to these denials.  While the Board notes that the AOJ has acknowledged the Veteran's notice of disagreement, the Board is required to remand these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  




Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to a disability rating in excess of 70 percent for sleep disorder with major depressive disorder due to physical pain, compensation under 38 U.S.C. § 1151 for a MRSA infection, and a TDIU.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


